IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 30, 2009
                                No. 08-51148
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DELBERT JAMES RATLIFF

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:08-CR-123-1


Before DAVIS, BARKSDALE and PRADO, Circuit Judges.
PER CURIAM:*
      Delbert James Ratliff appeals the 262-month sentence imposed following
his guilty plea to conspiring to manufacture 50 grams or more of
methamphetamine and possessing pseudoephedrine with the intent to
manufacture methamphetamine. On appeal, Ratliff argues that his sentence is
procedurally and substantively unreasonable.       Ratliff contends that when
fashioning his sentence, the district court did not consider all of the 18 U.S.C.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51148

§ 3553(a) factors. Ratliff further contends that his sentence of imprisonment
was greater than necessary to accomplish the goals of sentencing listed in
§ 3553(a).
      This court reviews the procedural and substantive reasonableness of a
sentence for an abuse of discretion. Gall v. United States, 128 S. Ct. 586, 597
(2007). The district court sentenced Ratliff to a within-guidelines sentence of
262 months of imprisonment. A review of the record reveals that the district
court listened to and considered Ratliff’s arguments and that the district court’s
choice of sentence was properly based on several of the § 3553(a) factors. The
district court did not stress one factor over another. Ratliff’s within-guidelines
sentence is entitled to a rebuttable presumption of reasonableness. See United
States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.), cert. denied, 129 S.
Ct. 328 (2008).
      Because Ratliff has not shown that his sentence is procedurally or
substantively unreasonable, the judgment of the district court is AFFIRMED.




                                        2